Citation Nr: 1416659	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-36 598	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé, J.G.
ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty from November 1986 to December 1995 in the U.S. Navy.  Thereafter, he served in the Army National Guard, and had a period of active duty from October 2004 to January 2006 in the U.S. Army. 

By June 2007 rating decision, the above Regional Office (RO) of the Department of Veterans Affairs (VA) denied entitlement to service connection for PTSD.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had been submitted to reopen the claim for service connection for PTSD; after reopening the claim, the RO denied the claim for PTSD on the merits.  In a subsequent rating decision issued in August 2009, the RO continued the denial of service connection for PTSD.

In March 2012, the Veteran testified at a Travel Board hearing at the RO, before the undersigned Acting Veterans Law Judge.

With regard to the Veteran's claim to reopen, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Review of the record shows that the Veteran has been diagnosed with and treated for a mood disorder and depressive disorder, in addition to PTSD.  In light of the Clemons case, the Board finds that the herein reopened claim for service connection for PTSD should be broadened to include any other psychiatric disorder, as set forth above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 RO rating decision denied the Veteran's claim of service connection for PTSD, essentially based on a finding that there was no confirmed diagnosis of PTSD, no confirmed stressor event, and no link between a stressor and a diagnosis of PTSD.  The Veteran did not appeal this decision and it became final.

2.  Evidence was received since the RO's June 2007 rating decision that is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The June 2007 RO rating decision, which denied service connection for PTSD is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013). 

2.  Evidence received since the June 2007 RO rating decision is new and material as to the request to reopen the claim for service connection for a psychiatric disorder, to include PTSD; thus, the claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board has considered the VCAA with regard to the matter on appeal but finds that, given the favorable action taken below, no further analysis of the development of this claim is necessary at this time.

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By June 2007 rating decision, the RO denied the Veteran's claim of service connection for PTSD, essentially based on finding that there was no confirmed diagnosis of PTSD, no confirmed stressor event, and no link between a stressor and a diagnosis of PTSD.  The Veteran did not appeal this decision and it became final. 

The evidence of record at the time of the June 2007 RO rating decision included service personnel and medical records, including post deployment examination reports dated in November and December 2005, and the Veteran's formal claim for service connection for PTSD.  Service records showed no report or finding of PTSD, but showed that he served in Iraq from December 2004 to December 2005 as a wheeled vehicle mechanic, and that during that period he served in an "imminent danger area in Iraq".  On his post-deployment examination, he responded "yes" to feeling in great danger of being killed during this deployment and "yes" to experiencing something so frightening, horrible, or upsetting in the past month that he was constantly on guard, watchful, or easily startled.  

Evidence received since the June 2007 decision consists of VA treatment records, and statements and testimony from the Veteran.  VA treatment records showed that the Veteran was treated for a variously diagnosed psychiatric disorder, to include PTSD.  In his statements and testimony, the Veteran provided details regarding his reported stressors in service, which included being in fear of and experiencing hostile action.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In reviewing the evidence of record since June 2007, the Board concludes that the VA treatment records and the Veteran's statements are all new in that they were not previously considered in the June 2007 RO rating decision, and are material in that they specifically relate to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD -- that is, a current psychiatric disability and an in-service stressor.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for a psychiatric disorder, to include PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As explained above, the reopened claim has been expanded to encompass all psychiatric disorders.  Clemons v. Shinseki, supra.


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, to include PTSD, having been received; the appeal is granted to this extent only.


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran contends he has PTSD due to his experiences serving in Iraq.  

In considering the claim on appeal, the Board initially notes that a claim of entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f). 

With regard to a current diagnosis, the Board notes that VA treatment records have shown that the Veteran has been diagnosed with, and treated for, PTSD. In August 2007, the diagnosis was PTSD, however, in October 2007, he was found to not meet the criteria for PTSD.  In August 2008, he was hospitalized for approximately one week after an episode of rage.  On admission it was noted that he had a previous diagnosis of depressive disorder and PTSD.  Thereafter, it was noted that he did not meet the DSM requirements for a PTSD diagnosis.  During this hospitalization, a PTSD screen was positive, however, his diagnoses upon discharge included rule out PTSD.  Other VA treatment records have shown diagnoses of mood disorder and depressive disorder, as well as possible PTSD.  In this regard, the Board notes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Second, the Board notes that the Veteran has cited several in-service stressors during his service in Iraq.  The Veteran contends he witnessed a child being beaten by an adult for food and water and was unable to do anything to help, and he contends he had to disassemble vehicles in a junkyard in Kuwait, which made him think of the lives lost in these junked vehicles.  Service records show that he served in Iraq from December 2004 to December 2005 as a wheeled vehicle mechanic, and that during that period he served in an "imminent danger area in Iraq".  Further, on his post-deployment examination in December 2005, he responded "yes" to feeling in great danger of being killed during this deployment and "yes" to experiencing something so frightening, horrible, or upsetting in the past month that he was constantly on guard, watchful, or easily startled.  Significantly, he has also testified that while he was serving in Iraq, he feared and experienced hostile action.  

With regard to corroboration of stressors, the Board notes that during the course of the Veteran's appeal, the VA regulation at 38 C.F.R. 3.304(f) was amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  The new version of 38 C.F.R. § 3.304(f)(3) provides that, if a stressor is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  In light of the service records and the Veteran's testimony cited above, it appears that this amended version of 38 C.F.R. 3.304(f) is applicable herein.

In light of the foregoing, the Board finds it necessary to afford the Veteran a VA medical examination regarding the probable etiology of any current acquired psychiatric disorder, to include PTSD.  See McLendon v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records for the Veteran, related to any treatment for a psychiatric disorder, to include PTSD, dated from April 2009 to the present.  A negative reply should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine whether he has PTSD as defined by the criteria in DSM-IV, or any other psychiatric disorder, aside from PTSD, as a result of his military service.  Any and all studies deemed necessary, including psychological examination/testing, should be completed.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

a.  If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether the Veteran's claimed stressors, including fear of hostile military or terrorist activity, are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor, to including fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted. 

b.  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any such psychiatric disorder had an onset in service, or is otherwise related to service, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).

c. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. If any question cannot be answered without resorting to pure speculation, this should be stated, with an appropriate explanation. 

3. Thereafter, review the claims folder and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), afforded an opportunity to respond to the SSOC, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


